4’
.


i
1
     OFFICE OF THE ATTORNEY GENERAL OF TEXAS
,
                     AUSTIN
      “Art.     783. when the defondaot fs only
finedthe      judgzzent shall be that the State of
Texarr mcovar      of the defendant       the    amount   oi
euch fLne aca all OOBtiBDf the pmoeoatioa,
and that t&e defendant., if pramnt,  be coax&t-
ted to jail until mob. fin6 and ootat8 are
paid; or if the defsndant bo not PNiWAt,   that
a oaplae forthwith lrruo, aomuandlng the aher-
lsf to arrest the defendant and 09381% him to
jail until such fine and owtr   are paidi al&?,
that axeaution may isauo agplnat the proparty
of such defendant for the amount Of tuch ffA@
and oostr.
      *Art. 904.     If the pAAi#hmeAt iU aw other
than a iiw, the jxu%pmt: hall rpa6ify       tt,
ana order it enforced by the wou0r'~rOeImA.
 xt sha,ll alro adjud5e the oamts a the
ifzsm ~       and order tao oolUoflon   theNof
arr tit&r oaua8.
defendant lo for a fine
ai66hnr0tifrcmt the  aamet
     "1, W&on ~th*mount         theroof         ba# bow
fully paid.
      *I?. Uhen remlttod by the pxopet authdrltp.
      "3. Wh6~ he he8 ‘remaincld Ln ouetady for
the time required by law to mstir~y the wnouut
thereof.
     -Art. 789. When a juagguienthas baaa mn-
dered againat a defendant for a peauul8ry flno,
if ha is prwmnt, ha shtil be imprirone~ in
jail until disohargad aa prcvldsd br -2.&w.‘.A
asrtlfi~d  copy of BU& fti@~ont Shall be 6tJffi-
cient to authorize much imgrlaonm~nt.
      "Art. 988.  wbsn a poouniary fine h+r born
adjudged against a defendant  not preiemt, e
oapias shall forthwith ba i6ruad for hi8 arraat.
                                                                           ,. . ..
                                                                                     334


Honorable   Wayne Lefwre,      Page 9


     The sheriff  ahall      arecute    the cpameby plaa-
     ing the dsfendaat       in jatl.
            “Art.     789.
                       Where auah capias issues,    it
     hall     state   the        and aolouut of the
                          ranaiti00
     judgmimt     and  th0 amount
                              -paid   thereon, and
     oosmand the shariif  to take tha defsndent
     and plaos hia in jail until tns asow& due
     upon euch judaent   and ths furthor coet8 of
     col.Lectiq  the aem6 are peid, or uutil the
     defendant is othelwise legally   ditaohcrgedr

           *Art.  993.  Whhma defendant ha8 b6ua
     oo3m;itted to jail fo default of the fina and
     @OUta adjudged airaituthim, the furthrr eu-
     ?orcsmat    or 8UOh judgwnt ahall be in aoooz-
     danoe with ~the proolaionrr of this Code,
           wArt.  993,    Wh6n a deisndant ie oonvi%ted
     of a ;I?iadenmanor ana hi8 puniahnent ir a8aa##-
     ed at a pecuniary fine,      if he is unable to pay
     the fine and ooata adjudged agairst        him, he
     may’for much time a8 till      aclti8ft the fitagsunt
     be put to work in the wo~khowa, or on tha
     county farm, or publics laprovumut~~ of the
     county, aa provided in th6 auwaw4;LDg .wt$.-
     ela, or if thee be UC such ‘larkhouse, Cam
     or iaprovmmnta       he &loll ba tfdphtsn@a    in
     jail ~for a auff~oient    lea&h of tiw to Us-
     ohergs the full amount of fine and bost.8 ad-
     judge6 against h&&; rating auoh Iabor or
     imprisonment at Three DOlLwa ($b.CO) for e&oh
     day thareoZ.*     (lmdornooring    onra)

            Artiale     794, V8rnon'a Annototsd    3imae    Dade   of   orin-
inal Procedure, read6 In part aa foLlowa.t
          *Art.  994.   Whsrs the punlsbcasnt aasetsa-
    sd in a ocntiotion    for aiademeanvr $8 acnii~-
    mnt in jail for mom than one day, or ahsrtr in
    euoh conviction    the puclahaaot id aaaoltsed
    only et a peauniary fins and the Hrty 60 oon-
    doted   is unable to pay the fine atnd costs
    adjudged againat hizc, those no codvictdd     ahall
Honorable Wayne Lofevre,                   Faga 4


       be rsqulred to do mnual labor in aoaordaaoa
      .xith the provision8 OS thllr attiala under tha
      Soll~wlhg rules and regulstionsr
              n   l   .   .   .”




             Artiole  797, Vsrnon’s  Annotated                     Tasaa Codr OS
Crl&rml     Procadure,~#+adr a8 Sollow8:
            wATt. 797. A deiehdant who hahasramalnad
      in jail the lsngth of tima required b:r ths jud&-
      mant shall be diecharged.   %h8 ahetlrr  haI.1
      rdturn the aogy OS the judgment, or tha’oapiaa
      under whleh the defendant was imprfaoned,to
      the progar acurt, stating how it was exaaut~d.~
       (Underaocrfog OUTS)
           We quota Sroln Amerfwan                    Juriagrudence,       Vol.       14,
pqb   70, am sollonea
            Vhare the statute requires  that a judg-
      ment for aost8 be renderad against the ddbn-
      &ant on conviction,  It seems thet no other
      ju&g~snt may be properly sntsmd   by the aourt4
      an6 it has been held that thr court ntay amen4
      a   jUb@Wlt         Or       QOitVi@tiCIn   ILull   PTO   t?JJiS, btbB
      art&r the close of the tarak, 80 as tc charge
      tha QoSamIant with aaeta a6 raquirad by stat-
      utm.”   (citing the oascl 0r vU.linas Y. atate,
      106 Ark. 471 151 3. W.~lWrJ, 43 I. R. A.
      (X. 3.) 3cw.f
             ivet quote            rrfm 12 Taxao Jurlapruaenob,                gaga    715-

              “1 353 - Nuna Pro Tuna Zntry                      - In Cbosml

            =*ir there is a raiiuva Smm any oauiub
      whatever to sntar juament and pronoun0a aen-
      tenoa during tha term, the judgmsat my be
      entered and mntsmoe pronounaed at any suedeed-
      ing term OS the ooUrt, unless a sew trial baa
      bash granted, or the judgment arrerted,    Or an
      appeal ha6 been talcad.’    (Mt. 778, V.AS.0.P.)
      (Brackets oure.)
                                                                       336




 HOnOTable Wayne Lerevre,     mge    8


            The oourt also has yuwar lndepeadaat
       or the statute to ent*,r jud$mat aua~ pro tuna.
              “. . . . The sat applies end permit8 the
       entry OS h nun0 pro tuna juclggmat in c6i381)
       fihere the judment 88 orlglaally  entered 00~s
       nc~t iE fact axi~sas the ju&neat  renderrd  . . .
       7Uadoreaoriag   oura. )
               *I 333 - *besdura    - zsreat
             "To warrant the entry of a judgment or
       sentence nuaa pro tuac then must ba proor
       that the gro?ossd judgmat or aeateaoe was
       thoretoiore  actually  readmod or pronounesdI
       but thin proof may be made a8 well by par01
       a8 by reaord evidbacr.
             Wotiae OS the pro,porddbatlg   iaue~ be
       gioba  to the aoaueed; aab in a rbiony oaso
       he muat be fPrssent wkeiedfhr entry ir made.
       . * l  .
                "

               It WC&tt;a duty OS the oouaty judaa to adjudge
  .tbq oosts,agai;lst    the, deiendmat in tha mQttsr inwired about!
,'hbkersr, this gx~isiaa        wab apparwatlp Of#itted Srom the
   jud&imat inadvertently.        Revertheless the shsriri who is
  required    to execute the judgmat muit look to the provi-
   mlona oS the judgment lind be guided thereby.       The judmat
   oauld elearls     be corrected   b a mm0 pm2 tuna #atry upon
  proper motion anb proper not 31     ae.
            W’s thick the proper proaeduro   IA thie twitter
would be to oorrsct the jud@a;nmtOUM pro tuna by proper
prooaedfnas   so as to add the prmiolon    iu .the judgmerst ad-
juagi43 obete np#Iinst the dsfendaat . unt.i1this atIn Dro
tunp :udginaat WUIIectarad    the bherlSS woul.d have no authority
to hold ths de?eadant far 008t8*
                                               Vary   truly   your8

     APPROVEDMAR..28,-
                    W&f                  ATTORWYWESiii4L 0.8' TiCXAS

   f3Lculrw
    ATTORNEY GENERAL OF TEXAS :          -*

 wJ-l!:sc
 'BBCLOSURE